Case: 19-40865     Document: 00515611018         Page: 1     Date Filed: 10/21/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     October 21, 2020
                                  No. 19-40865                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gerardo Castillo-Chavez, also known as Cachetes, also known
   as Armando Garcia,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 5:08-CR-244-24


   Before Jones, Costa, and Wilson, Circuit Judges.
   Per Curiam:*
          Gerardo Castillo-Chavez has applied for leave to proceed in forma
   pauperis (IFP) in this appeal. The district court denied his motion for a
   sentence reduction under 18 U.S.C. § 3582(c)(2), based on Amendment 782



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40865       Document: 00515611018           Page: 2     Date Filed: 10/21/2020




                                      No. 19-40865


   to the Sentencing Guidelines. By moving to proceed IFP in this court,
   Castillo-Chavez challenges the district court’s denial of his motion for leave
   to proceed IFP on appeal. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
   1997).     To proceed IFP, Castillo-Chavez must demonstrate financial
   eligibility and a nonfrivolous issue for appeal. See Carson v. Polley, 689 F.2d
   562, 586 (5th Cir. 1982); 28 U.S.C. § 1915(a)(1). Castillo-Chavez presented
   sufficient evidence of financial eligibility.       In determining whether a
   nonfrivolous issue exists, this court’s inquiry “is limited to whether the
   appeal involves legal points arguable on their merits (and therefore not
   frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal
   quotations and citations omitted).
            A district court may modify a term of imprisonment “in the case of a
   defendant who has been sentenced to a term of imprisonment based on a
   sentencing range that has subsequently been lowered by the Sentencing
   Commission . . . if such a reduction is consistent with applicable policy
   statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(2).
   If the defendant is eligible for a reduction, the district court, in its discretion,
   then weighs whether a reduction is warranted in consideration of any
   applicable 18 U.S.C. § 3553(a) factors. Dillon v. United States, 560 U.S. 817,
   826 (2010).
            Here, the district court was not authorized to grant, and Castillo-
   Chavez was not eligible to receive, a sentence reduction based on
   Amendment 782 because the amendment did not have the effect of lowering
   his applicable guideline range. See U.S.S.G. § 1B1.10(a)(2)(B). Under the
   rules governing offense levels for multiple counts, Castillo-Chavez’s
   combined offense level remained 43, even with a two-level reduction of his
   base offense level on the controlled substance count from 38 to 36. The only
   effect of that reduction would be to reduce the combined offense units of
   three by one-half unit, which still results in a three-level increase to the



                                            2
Case: 19-40865     Document: 00515611018           Page: 3   Date Filed: 10/21/2020




                                    No. 19-40865


   greatest offense level of 41, as in the original calculations. See U.S.S.G. §
   3D1.4(b) (Table). Because Castillo-Chavez was not entitled to a reduction
   under Amendment 782, the district court did not need to determine whether
   a reduction was warranted in consideration of any applicable § 3553(a)
   factors. See Dillon, 560 U.S. at 826.
          Because Castillo-Chavez has not presented a nonfrivolous issue for
   review, his request for leave to proceed IFP is DENIED. Further, the
   appeal is DISMISSED AS FRIVOLOUS. See Baugh, 117 F.3d at 202 &
   n.24; 5th Cir. R. 42.2.




                                           3